CAPOTO STO, J.
The plaintiff, a real estate broker, recovered a verdict of $210 against the defendant for securing a purchaser for the defendant’s house. The sale was never completed. The defendant now seeks a new trial on the usual grounds.
The testimony was hopelessly irreconcilable. The defendant’s principal contention on his motion for a new trial to the effect that the prospective customer was never introduced to the defendant is controverted in fact by the evidence of both Joseph De Angeli-s ¡and Leopoldo Di Stefano, witnesses- for the plaintiff, both of whom testified that the owner •has not only met the prospective buyer Di Stefano, but had actually shown him the house. The defendant’s claim that the plaintiff had abandoned the agreement before any alleged purchaser was produced was squarely presented to the jury.
While it may have been possible with equal propriety to have reached a different conclusion, yet the jury’s finding is supported by evidence which, if believed, and apparently it was, would sustain a verdict for the plaintiff.-
Motion for new trial denied.